Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.06.12
                                                                         09:53:48 -05'00'




                   People v. Allard, 2018 IL App (2d) 160927



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption           JAMES ALLARD, Defendant-Appellee.–THE PEOPLE OF THE
                  STATE OF ILLINOIS, Plaintiff-Appellant, v. GARLAND BONE,
                  Defendant-Appellee.–THE PEOPLE OF THE STATE OF ILLINOIS,
                  Plaintiff-Appellant, v. GREGORY HARRIS SR., Defendant-
                  Appellee.–THE PEOPLE OF THE STATE OF ILLINOIS,
                  Plaintiff-Appellant, v. TYRONE SPRINGS, Defendant-Appellee.
                  –THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
                  v. ANTHONY LOVE, Defendant-Appellee.



District & No.    Second District
                  Docket Nos. 2-16-0927, 2-16-0928, 2-16-0929, 2-16-1050, 2-17-0033
                  cons.



Filed             February 20, 2018



Decision Under    Appeal from the Circuit Court of Lake County, Nos. 14-CF-2567,
Review            14-CF-2964, 14-CF-2971, 14-CF-2973, 14-CF-2975, 14-CF-3191;
                  the Hon. George D. Strickland, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick Delfino,
Appeal            Lawrence M. Bauer, Richard S. London, and Stephanie H. Lee, of
                  State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                  People.
                              Richard Dvorak and Christopher A. Tinsley, of Dvorak Law Offices,
                              LLC, of Willowbrook, for appellee James Allard.

                              Michael J. Pelletier, Thomas A. Lilien, and Sherry R. Silvern, of State
                              Appellate Defender’s Office, of Elgin, for other appellees.



     Panel                    JUSTICE BURKE delivered the judgment of the court, with opinion.
                              Presiding Justice Hudson and Justice Zenoff concurred in the
                              judgment and opinion.


                                                OPINION

¶1          As part of an investigation into gang activity, the Lake County State’s Attorney’s Office
       obtained authorization to intercept private communications involving certain telephone
       numbers. The circuit court of Lake County authorized the nonconsensual electronic
       surveillance, pursuant to article 108B of the Code of Criminal Procedure of 1963 (Code of
       Criminal Procedure) (725 ILCS 5/108B (West 2014)), based on applications signed and
       presented by two assistant state’s attorneys (ASAs), not by the elected state’s attorney (SA).
¶2          Defendants were charged with various offenses, and they learned that the State intended to
       introduce at trial certain evidence arising from the wiretaps. Defendants joined in a motion to
       suppress the evidence, arguing that the SA’s failure to personally apply for the wiretap orders
       violated article 108B as well as the federal wiretap statute set forth in Title III of the Omnibus
       Crime Control and Safe Streets Act of 1968 (18 U.S.C. §§ 2510-2522 (2012)), better known as
       “Title III.” The trial court suppressed the evidence, ruling that Title III preempts article 108B
       and does not authorize an ASA to apply for a wiretap order.
¶3          On appeal from the suppression orders, the State argues that the SA complied with the
       Illinois and federal wiretap statutes in delegating to the ASAs the authority to apply for the
       wiretap orders. The State alternatively contends that, even if the orders were not supported by
       proper applications, the evidence is admissible because the prosecution acted in good faith.
       Further, the State asserts that any new rule regarding who may submit a wiretap application
       should apply only prospectively.
¶4          We affirm the trial court’s suppression of the evidence derived from the wiretaps on the
       ground that the SA’s office simply failed to comply with article 108B of the Code of Criminal
       Procedure. The good-faith exception does not apply because the error was caused by law
       enforcement. Further, any consideration of a retroactive or prospective application of our
       holding would be premature. We need not address the remaining issues raised by the parties,
       including whether article 108B is impermissibly broader than Title III.




                                                   -2-
¶5                                         I. BACKGROUND
¶6                                         A. The Applications
¶7         Between May 2014 and September 2014, ASA Reginald Mathews, chief of the gang and
       narcotics prosecution division of the Lake County State’s Attorney’s Office, and, in one
       instance, ASA Ari P. Fisz, chief of the felony trial division of the Lake County State’s
       Attorney’s Office, signed and presented applications to the circuit court of Lake County. The
       applications requested orders and extension orders for nonconsensual telephone interceptions
       related to a law enforcement investigation involving a street gang known to investigators as the
       Four Corner Hustler Drug Trafficking Organization (the gang). The investigation was being
       conducted by the Federal Bureau of Investigation (FBI); the Lake County Metropolitan
       Enforcement Group; and the police departments of Waukegan, North Chicago, and Zion. The
       goal of the investigation was to obtain evidence to prosecute individuals who were trafficking
       cocaine and heroin in and around Lake County.
¶8         The applications for wiretap orders targeted specific cell phone numbers that, according to
       the supporting affidavits, the investigation had linked to defendants. Each application was
       supported by an affidavit from an investigator, and each stated that it was submitted “on behalf
       of Michael G. Nerheim, State’s Attorney of Lake County.” The orders approving the wiretaps
       were signed by Judge Victoria Rossetti, presiding judge of the criminal division of the circuit
       court of Lake County, except for one extension order that was signed by Judge Daniel Shanes
       of the Lake County circuit court.
¶9         Consistent with the applications, each order noted that the application was made, under
       oath, by either ASA Mathews or, in one instance, ASA Fisz, “on behalf of Michael G.
       Nerheim, State’s Attorney of Lake County.” The orders stated that they were entered pursuant
       to article 108B of the Code of Criminal Procedure.
¶ 10       Section 108B-2 governs “[r]equest[s] for application for interception.” 725 ILCS 5/108B-2
       (West 2014). The statute provides that “[a] State’s Attorney may apply for an order authorizing
       interception of private communications in accordance with the provisions of this Article.”
       (Emphasis added.) 725 ILCS 5/108B-2(a) (West 2014). In turn, section 108B-3(b) provides
       that “[t]he State’s Attorney or a person designated in writing or by law to act for the State’s
       Attorney and to perform his or her duties during his or her absence or disability, may
       authorize, in writing, an ex parte application to the chief judge of a circuit court for an order
       authorizing the interception of a private communication when no party has consented to the
       interception and the interception may provide evidence of, or may assist in the apprehension of
       a person who has committed, is committing or is about to commit, a violation of an offense
       under Article 29D of the Criminal Code of 1961 or the Criminal Code of 2012.” (Emphasis
       added.) 725 ILCS 5/108B-3(b) (West 2014).

¶ 11                                    B. Motions to Suppress
¶ 12       On November 19, 2014, defendants were indicted for racketeering conspiracy,
       racketeering, criminal drug conspiracy, street gang criminal drug conspiracy, controlled
       substances trafficking, and unlawful possession of a controlled substance with the intent to
       deliver. On October 28, 2015, defendants were indicted for additional counts of criminal drug
       conspiracy and street gang criminal drug conspiracy.



                                                   -3-
¶ 13       On February 22, 2016, defendants moved to suppress evidence that had been obtained
       pursuant to the wiretap orders. Defendants’ motion argued that, pursuant to Illinois and federal
       law, an application for a wiretap order must be personally authorized, in writing, by the elected
       SA, in this case SA Nerheim, or a person designated by the SA in writing or authorized by law
       to act for him in his absence. Defendants asserted that neither ASA Mathews nor ASA Fisz
       was so authorized and that, therefore, the orders entered pursuant to the applications were
       invalid. On April 26, 2016, the State responded that ASAs Mathews and Fisz were properly
       authorized to act on behalf of SA Nerheim for the purpose of submitting the applications under
       article 108B. Specifically, the State submitted a letter, on the SA’s office letterhead, that was
       dated July 10, 2013, and signed by SA Nerheim. The letter stated that SA Nerheim granted
       ASA Mathews “my authorization for the interception of private communication pursuant to
       the requirements as set forth in [section 108B-3].”1
¶ 14       The parties argued the suppression motion at a hearing on July 28, 2016. On September 26,
       2016, before the trial court ruled on the motion, the State filed affidavits from SA Nerheim and
       ASA Mathews that outlined the application process in these cases. The affidavits described a
       January 2014 meeting regarding the investigation of drug offenses and violent crimes by the
       gang. At the meeting, ASA Mathews and FBI agents informed SA Nerheim of the need for
       wiretap orders to further the investigation. Based on this information, SA Nerheim authorized
       ASA Mathews to apply for the requested orders under article 108B. The affidavits also stated
       that, from January 2014 to October 2014, ASA Mathews kept SA Nerheim apprised of the
       progress and developments of the investigation, including each request for additional wiretap
       orders. SA Nerheim averred that he was involved in the decision-making process throughout
       the investigation.
¶ 15       ASA Mathews also averred that, during the week of August 4, 2014, he was contacted by
       an FBI agent who advised him that the investigation had revealed that one of the defendants
       was using an additional specified cell phone number to commit the offenses at issue. Because
       he was out of town, ASA Mathews asked ASA Fisz to prepare a wiretap application for that
       cell phone number and to present the application to the circuit court in ASA Mathews’s
       absence.

¶ 16                                      C. Suppression Orders
¶ 17       On September 27, 2016, the trial court entered five orders, one for each defendant,
       suppressing the evidence derived from the challenged wiretaps. The court observed that each
       wiretap application was signed by ASA Mathews or ASA Fisz and stated the following: “I am
       authorized by law to investigate, prosecute, and participate in the prosecution of the particular
       offenses which are the subject of this application.” The court also acknowledged the evidence
       of the January 2014 meeting among SA Nerheim, ASA Mathews, and the FBI agents, during
       which wiretaps were discussed. However, none of the applications cited a statute that
       authorized the application. SA Nerheim did not sign any of the applications, and they did not
       indicate on their face that he authorized them. The court determined that the legislature
       intended sections 108B-2 and 108B-3 of the Code of Criminal Procedure to be read together,

           1
             SA Nerheim’s letter also purported to delegate authority to ASA Stephen Scheller, chief of the
       felony review division, whose actions are not at issue in these appeals. The letter did not mention ASA
       Fisz.

                                                      -4-
       and in doing so, the court concluded that the statutes allow an ASA to submit an application
       only when that person is designated in writing or by law to act for the SA and to perform his or
       her duties during his or her absence or disability. The court found that the applications did not
       meet that threshold.
¶ 18       The trial court also restated the well-settled concept that, by enacting Title III to delineate
       how states may authorize applications for wiretap orders (18 U.S.C. § 2516 (2012)), Congress
       preempted the regulatory field of electronic surveillance, and therefore Illinois may not enact
       standards that are less stringent than the requirements set by the federal statute. People v.
       Coleman, 227 Ill. 2d 426, 434 (2008) (“Congress intended to preempt this area, but specifically
       permitted concurrent state regulation” in that “states may adopt standards more stringent than
       those in Title III”). The court noted that Coleman made clear that section 2516 of Title III sets
       the outer limit within which Illinois may permit authorization of requests for wiretap orders
       and that “any evidence obtained under a State statute less restrictive than Title III would be
       inadmissible in State courts.” In the absence of Illinois case law on the matter, the court
       adopted from other jurisdictions the position that section 2516(2) of Title III requires that a
       wiretap application be authorized in writing by an elected SA, not by an ASA as occurred here.
       State v. Daniels, 389 So. 2d 631, 635 (Fla. 1980); State v. Cocuzza, 301 A.2d 204 (N.J. Super.
       Ct. Law Div. 1973) (section 2516(2) limits wiretap application authority to “the principal
       prosecuting attorney of any (state) political subdivision,” and because such a subdivision exists
       at the county level only, only the county prosecutor is so authorized). The court held that the
       applications for the wiretap orders did not comply with article 108B because they were not
       personally authorized by SA Nerheim, and that, even if the applications complied with the
       state statute, they violated Title III.
¶ 19       On October 26, the State filed certificates of impairment and timely notices of appeal. This
       court consolidated the appeals.

¶ 20                                            II. ANALYSIS
¶ 21                                        A. Standard of Review
¶ 22       The State appeals the suppression of the evidence derived from the wiretaps of defendants’
       cell phones. “In reviewing a trial court’s ruling on a motion to suppress evidence, we apply the
       two-part standard of review adopted by the Supreme Court in Ornelas v. United States
       [citation].” People v. Luedemann, 222 Ill. 2d 530, 542 (2006). We defer to the trial court’s
       factual findings, and we will reverse those findings only if they are against the manifest weight
       of the evidence. A reviewing court, however, remains free to undertake its own assessment of
       the facts in relation to the issues and may draw its own conclusions when deciding what relief
       should be granted. Accordingly, we review de novo the trial court’s ultimate legal ruling as to
       whether suppression is warranted. Luedemann, 222 Ill. 2d at 542. In this case, the facts
       regarding the wiretap applications are not disputed, so we undertake an independent
       assessment of those facts and review the suppression orders de novo. See People v. O’Dette,
       2017 IL App (2d) 150884, ¶ 26.

¶ 23                                   B. Authority of Applicants
¶ 24       On appeal, the parties dispute whether ASAs Mathews and Fisz acted in accordance with
       article 108B of the Code of Criminal Procedure and section 2516(2) of Title III, as SA
       Nerheim did not personally sign or present the wiretap applications. Article 108B, which

                                                    -5-
       allows ex parte wiretap applications, provides that the application may be authorized in writing
       by “[t]he State’s Attorney or a person designated in writing or by law to act for the State’s
       Attorney and to perform his or her duties during his or her absence or disability.” 725 ILCS
       5/108B-2(a), 108B-3(b) (West 2014). The application shall include “[t]he authority of the
       applicant to make the application.” 725 ILCS 5/108B-4(1) (West 2014).2
¶ 25       Title III prohibits the interception and disclosure of wire, oral, and electronic
       communications, as well as the manufacture, distribution, and possession of such interception
       devices. However, it expressly authorizes federal and state government authorities in certain
       criminal investigations to intercept, disclose, and use such communications, which include
       emails, facsimile transmissions, pager numbers, and telephone calls. As noted, by enacting
       Title III to delineate how states may authorize applications for wiretap orders (18 U.S.C.
       § 2516 (2012)), Congress preempted the regulatory field of electronic surveillance, and
       therefore Illinois may not enact standards that are less stringent than the requirements set by
       the federal statute. Coleman, 227 Ill. 2d at 434. Section 2516(2) provides in relevant part as
       follows:
                    “The principal prosecuting attorney of any State, or the principal prosecuting
                attorney of any political subdivision thereof, if such attorney is authorized by a statute
                of that State to make application to a State court judge of competent jurisdiction for an
                order authorizing or approving the interception of wire, oral, or electronic
                communications, may apply to such judge for, and such judge may grant in conformity
                with section 2518 of this chapter and with the applicable State statute an order
                authorizing, or approving the interception of wire, oral, or electronic communications
                by investigative or law enforcement officers having responsibility for the investigation
                of the offense as to which the application is made ***.” (Emphasis added.) 18 U.S.C.
                § 2516(2) (2012).
¶ 26       The trial court found the wiretap orders to be invalid on the ground that section 2516(2)
       requires that a wiretap application be authorized in writing by an elected SA, not by an ASA as
       occurred in these cases. See Daniels, 389 So. 2d at 635.
¶ 27       The State argues that the applications for the wiretap orders complied with article 108B of
       the Code of Criminal Procedure and section 2516(2) of Title III. The State concludes that SA
       Nerheim properly delegated to ASAs Mathews and Fisz his authority to sign and submit the
       applications under Illinois law and that article 108B is not impermissibly broader than section
       2516 of Title III.
¶ 28       As noted, section 2516 sets the outer limit within which Illinois may permit authorization
       of requests for wiretap orders, which raises the issue of whether article 108B of the Code of
       Criminal Procedure is impermissibly broader than section 2516(2) of Title III. In the context of
       Title III preemption, courts have articulated different standards for determining whether state
       wiretapping statutes are “less restrictive legislation” when considering whether the “principal

           2
            Section 108B-4 sets forth the required contents of a valid wiretap application, but defendants’
       challenge to the applications’ validity is limited to the applicants’ authority to submit them. See 725
       ILCS 5/108B-4(1) (West 2014). Defendants have not argued, and the trial court did not find, that (1) the
       applications and supporting affidavits did not establish probable cause or (2) there was an insufficient
       showing that traditional investigative efforts had been exhausted or could not be used. See 725 ILCS
       5/108B-4(3)(iv), (viii) (West 2014).

                                                      -6-
       prosecuting attorney of any political subdivision” of a state may delegate his or her authority to
       apply for a wiretap. Villa v. Maricopa County, 865 F.3d 1224, 1230 (9th Cir. 2017); 18 U.S.C.
       § 2516(2) (2012). The Supreme Court of Kansas has held that state officials must follow the
       federal statute to the letter in obtaining wiretaps. See, e.g., State v. Bruce, 287 P.3d 919, 924-25
       (Kan. 2012). The Supreme Court of Rhode Island has characterized Title III as “preempt[ing]
       the field in wiretap,” holding that state courts must adhere closely to the limitations articulated
       in Title III on the use of intercepted communications. Pulawski v. Blais, 506 A.2d 76, 77 (R.I.
       1986).
¶ 29       Taking a less restrictive approach, other state courts have ruled that states may enact
       legislation permitting the delegation of authority to apply for wiretaps. Prominently, the
       Supreme Judicial Court of Massachusetts has held that a state wiretapping statute is not
       preempted by Title III so long as it is “substantially similar in design and effect to the Federal
       enactment.” Commonwealth v. Vitello, 327 N.E.2d 819, 835 (Mass. 1975).
¶ 30       Conceding federal preemption, the State here asserts that article 108B is consistent with
       Title III and empowered SA Nerheim to delegate his authority to apply for the wiretap orders.
       We need not resolve this larger issue of whether article 108B is impermissibly broader than
       Title III because the wiretap orders in these cases are invalid based simply on the prosecution’s
       noncompliance with article 108B. We agree with defendants that the orders were based on
       invalid applications, which lacked adequate statements of the authority under which the ASAs
       were making the applications. It remains an open question as to whether the July 10, 2013,
       letter properly designated the ASAs to act for SA Nerheim and to perform his duties during his
       absence or disability.

¶ 31                                         1. ASA Mathews
¶ 32       SA Nerheim’s July 10, 2013, letter granted ASA Mathews “my authorization for the
       interception of private communication pursuant to the requirements as set forth in [section
       108B-3].” Thus, the letter purported to designate ASA Mathews as an authorized applicant,
       and it incorporated section 108B-3 by reference, which purportedly limited ASA Mathews’s
       application authority to situations where SA Nerheim was absent or disabled. One could argue
       that the reference to the statute constituted sufficient specificity for a proper delegation of the
       SA’s application authority. On the other hand, the letter did not mention the gang, the
       investigation, any of the defendants, or the circumstances of SA Nerheim’s absence or
       disability, which certainly would have bolstered the designation. The letter might have been a
       valid authorization upon an averment that SA Nerheim was absent or disabled, but we need not
       decide whether the letter contained the required specificity to delegate application authority to
       ASA Mathews. We conclude that the applications themselves did not comply with article
       108B.
¶ 33       Regardless of whether ASA Mathews was properly designated as an authorized applicant,
       the applications were facially deficient. Each application for a wiretap order must include the
       applicant’s authority to make the application. 725 ILCS 5/108B-4(a)(1) (West 2014). ASA
       Mathews stated only that he was “authorized by law to investigate, prosecute, and participate
       in the prosecution of the particular offenses which are the subject of this application.” ASA
       Mathews neither identified the source of his authority to make the applications nor attached
       documentation of SA Nerheim’s purported delegation of such authority. Further, the
       applications failed to affirmatively state that SA Nerheim was absent or disabled.

                                                    -7-
¶ 34       The circumstances surrounding the applications also undermine their validity. At the
       January 2014 meeting, SA Nerheim was informed of the need for wiretap orders to further the
       investigation into the gang. He and ASA Mathews averred in affidavits that, based on this
       information, SA Nerheim authorized ASA Mathews to apply for the orders under article 108B.
       The affidavits also stated that, from January 2014 to October 2014, ASA Mathews kept SA
       Nerheim apprised of the progress and developments of the investigation, including each
       request for additional wiretap orders. SA Nerheim averred that he was involved in the
       decision-making process throughout the investigation.
¶ 35       The plain language of section 108B-3 contemplates the designation of an applicant to
       perform the SA’s duties during his absence or disability. Here, SA Nerheim and ASA Mathews
       averred in their affidavits that SA Nerheim was involved in decision-making during the entire
       investigation, including when the applications were made. The implication is that the
       applications were effectively authorized by SA Nerheim, even if his subordinates drafted,
       signed, and presented them. On the one hand, the State implies a patina of legitimacy by
       claiming that SA Nerheim was overseeing the application process, but at the same time it
       claims that he was “absent” for purposes of section 108B-3. Even if article 108B did not
       require ASA Mathews to be designated as the acting SA to obtain application authority, SA
       Nerheim’s ongoing involvement in the investigation meant that he was not absent for purposes
       of section 108B-3.

¶ 36                                             2. ASA Fisz
¶ 37       SA Nerheim’s July 10, 2013, letter did not mention ASA Fisz. Nevertheless, the State
       claims that SA Nerheim empowered ASA Mathews “to both apply himself, and authorize
       others to apply for wiretaps.” (Emphasis in original.)
¶ 38       As noted, the applications submitted by ASA Mathews did not adequately state his
       authority to present them or that SA Nerheim was absent or disabled. The purported authority
       of ASA Fisz to submit an application on behalf of SA Nerheim is even more attenuated. ASA
       Mathews averred that, while he was out of town, an FBI agent informed him that one of the
       defendants was using a cell phone for which there was no electronic surveillance. ASA
       Mathews asked ASA Fisz to prepare a wiretap application for that cell phone and to present the
       application to the circuit court in his absence.
¶ 39       Because there was no showing that SA Nerheim was absent or disabled, ASA Mathews
       was not designated to act in his place. Even if ASA Mathews had the authority to make the
       application, nothing in section 108B-2 gave him the power to further delegate that authority,
       especially to an ASA who was not identified by SA Nerheim in his purported designation
       letter. See 725 ILCS 5/108B-3(b) (West 2014) (authorized applicant must be “designated in
       writing or by law to act for the State’s Attorney and to perform his or her duties during his or
       her absence or disability”).

¶ 40                                     C. Good-Faith Exception
¶ 41       The State argues that, even if the underlying wiretap applications failed to comply with
       article 108B, the ASAs and the investigators who implemented the wiretap orders were acting
       in good faith, and therefore the evidence should not be suppressed.



                                                  -8-
¶ 42       Defendants contend that the State has forfeited its argument regarding good faith by failing
       to raise the issue in the trial court. People v. Holloway, 86 Ill. 2d 78, 91 (1981). The State offers
       no response to this contention, and our review of the record discloses no sign that the argument
       was presented. We agree with defendants that the State has forfeited the issue, and we need not
       consider it. See People v. Hall, 2011 IL App (2d) 100262, ¶ 19 (forfeiture doctrine applies to
       the State as well as to defendants).
¶ 43       Even if the State had timely raised the issue, we would conclude that the argument lacks
       merit. Section 108B-12(c) permits “aggrieved person[s],” such as defendants, to file a motion
       to suppress the contents of an intercepted private communication, or evidence derived from it,
       on the grounds that (1) the communication was unlawfully intercepted, (2) the order of
       authorization or approval under which it was intercepted is insufficient on its face, or (3) the
       interception was not made in conformity with the order of authorization or approval, or at the
       time of the application there was not probable cause to believe that the aggrieved person was
       committing or had committed the offense to which the communication relates. 725 ILCS
       5/108B-12(c) (West 2014).
¶ 44       The State argues that none of the three grounds for suppression applies. First, the State
       contends that all of the communications at issue were intercepted in accordance with the
       wiretap orders. Second, the State argues that the wiretap orders are not facially insufficient
       because they were entered by judges of the circuit court of Lake County and consisted of the
       information required by statute. Third, the State claims that “there is nothing to suggest that the
       interceptions were not in conformity with the orders or made without probable cause.”
¶ 45       The State concludes that section 102B-12(c) does not authorize suppression on the ground
       that the underlying applications were facially invalid because the resulting orders were entered
       and executed in good faith. Defendants rely on the first two grounds of section 108B-12(c),
       arguing that, because the underlying applications were improper, the communications were
       unlawfully intercepted and the orders are insufficient on their face. We agree with defendants.
¶ 46       The purpose of the exclusionary rule is not to provide a constitutional right to an aggrieved
       party but, rather, to act as a deterrent against improper conduct by government agents. United
       States v. Leon, 468 U.S. 897, 906 (1984). The Supreme Court thus created the “good-faith
       exception” to the exclusionary rule, which allows the use of evidence where an officer is
       “acting as a reasonable officer would and should act in similar circumstances,” albeit on a
       subsequently invalidated search warrant. (Internal quotation marks omitted.) Leon, 468 U.S. at
       919-20.
¶ 47       Illinois has codified the good-faith exception in section 114-12(b)(1) of the Code of
       Criminal Procedure, which provides that, “[i]f a defendant seeks to suppress evidence because
       of the conduct of a peace officer in obtaining the evidence, the State may urge that the peace
       officer’s conduct was taken in a reasonable and objective good faith belief that the conduct was
       proper and that the evidence discovered should not be suppressed if otherwise admissible.”
       725 ILCS 5/114-12(b)(1) (West 2014). Section 114-12(b)(4) specifically provides, however,
       that the good-faith exception “does not apply to unlawful electronic eavesdropping or
       wiretapping.” 725 ILCS 5/114-12(b)(4) (West 2014). The plain and ordinary meaning of the
       statute prohibits the State from relying on law enforcement’s purported good-faith conduct to
       excuse unlawful wiretapping.
¶ 48       The legislature’s exclusion of unlawful wiretapping from the good-faith exception reflects
       the intent to specifically regulate this intrusive investigative technique. In United States v.

                                                     -9-
       Lomeli, 676 F.3d 734 (8th Cir. 2012), the Eighth Circuit Court of Appeals explained why
       special regulation of law enforcement in this area is necessary. The Lomeli court addressed the
       validity of an interception order entered by a district court where the application was missing
       the order of special designation and the memorandum of authorization approving the
       application. The Lomeli court concluded that good-faith execution of the order did not excuse
       the omission where the application itself failed to properly identify either the person making
       the application or his or her authority to do so. Lomeli, 676 F.3d at 739-42.
¶ 49       The Lomeli court observed that, even though the good-faith doctrine adopted in Leon had
       been applied in the context of suppression motions filed under Title III (18 U.S.C.
       § 2518(10)(a) (2012)), it does not apply where the law enforcement officials are responsible
       for the error. Lomeli, 676 F.3d at 739-42. In factual contrast, in United States v. Moore, 41 F.3d
       370, 376 (8th Cir. 1994), an officer left the trial judge’s chambers believing, as did the judge,
       that the judge had approved the wiretap application and that the order had been entered, but the
       order was never signed. In Moore, the law enforcement officials “complied with the core
       statutory requirements of federal wiretap law in applying for and executing the wiretap orders”
       and it “was the judge, not the police officers, who made the critical mistake.” (Internal
       quotation marks omitted.) Lomeli, 676 F.3d at 742 (quoting Moore, 41 F.3d at 376-77). The
       Lomeli court concluded that the exclusionary rule may not be relaxed under the doctrine of
       good faith where law enforcement has failed to adhere to the application authorization statute:
                   “We have already determined that the government failed to comply with the core
               statutory requirements of federal wiretap law and that the omission here was not merely
               a technical defect. Stated in juxtaposition with Leon jurisprudence, we hold that no
               wiretap applicant can, in good faith, rely upon a court order authorizing the wiretap
               when the applicant failed to comply with the edicts of the federal wiretap statute in
               procuring the order. The failure here thwarts the core purpose of the statutory scheme
               in place to regulate such extraordinary investigative techniques. To hold otherwise on
               these facts would prompt bad practices and reward those who routinely include mere
               boilerplate language in wiretap applications, which runs upstream from the carefully
               laid out statutory scheme. Without including the name of the authorizing DOJ official
               on wiretap applications, there can be no ‘good faith’ reliance under the statutory
               scheme carefully crafted by Congress to limit the use of these electronic interceptions.
               We will take no part in detracting from Congress’s intent ‘to make doubly sure that the
               statutory authority be used with restraint and only where the circumstances warrant the
               surreptitious interception of wire and oral communications.’ [United States v.]
               Giordano, 416 U.S. [505, 515 (1974)].” Lomeli, 676 F.3d at 743.
¶ 50       Lomeli is directly on point. The prosecution may not rely on the good-faith doctrine to
       avoid the exclusionary rule when it procured the orders in violation of article 108B. See People
       v. Edwards, 337 Ill. App. 3d 912, 930 (2003) (the requirements of article 108B are intended to
       “provide for adequate judicial supervision and sufficiently protect a suspect’s constitutional
       right to be free from unreasonable nonconsensual eavesdropping”).

¶ 51                           D. Prospective or Retroactive Application
¶ 52      Anticipating our affirmance of the suppression orders in these cases and expressing
       concern at oral argument that our holding could have widespread ramifications on unrelated
       convictions under collateral review, the State argues that our decision would constitute a new

                                                   - 10 -
       rule of law that should not be applied retroactively. Defendants again argue that the State has
       forfeited the argument by raising it for the first time on appeal. The State responds that the
       rules of forfeiture are a limitation on the parties, not on this court, and that the State would have
       had no reason to raise the issue of retroactivity below because “there was no new precedential
       law established” by the suppression orders in the trial court.
¶ 53        Indeed, there was no reason to consider retroactivity in the trial court or even now on
       appeal. The analysis set forth by the Supreme Court in Teague v. Lane, 489 U.S. 288 (1989),
       adopted by the Illinois Supreme Court in People v. Flowers, 138 Ill. 2d 218, 237 (1990), and
       restated in People v. Morris, 236 Ill. 2d 345 (2010), shows why any determination regarding
       the retroactive application of our holding would be premature.
¶ 54        Under Teague, a judicial decision that establishes a new rule applies to all criminal cases
       pending on direct review. People v. Smith, 2015 IL 116572, ¶ 24. However, with two
       exceptions, the new rule will not apply retroactively to convictions that are already final when
       the new rule is announced. Smith, 2015 IL 116572, ¶ 24. The purpose of the Teague framework
       is to promote the government’s interest in the finality of criminal convictions and to validate
       reasonable, good-faith interpretations of existing precedents, even though they are
       contradicted by later decisions. Smith, 2015 IL 116572, ¶ 24.
¶ 55        The Teague doctrine is tailored to the situation where a new rule is established in a
       previous case and a defendant in a collateral proceeding seeks to have the new rule applied to
       him. People v. Price, 2016 IL 118613, ¶ 21 (underlying the application of the Teague analysis
       is the notion that the new rule, had it been in effect at the time of trial, could have made a
       difference in the outcome); see, e.g., Teague, 489 U.S. at 294 (petitioner for a writ of habeas
       corpus, who was convicted by an all-white jury, sought to benefit from the Supreme Court’s
       decision in Batson v. Kentucky, 476 U.S. 79 (1986), which was decided after his conviction
       became final); Flowers, 138 Ill. 2d at 234-35 (postconviction petitioner relied on People v.
       Reddick, 123 Ill. 2d 184 (1988), which held that conflicting jury instructions that failed to state
       the appropriate burdens of proof were unconstitutional, as the jury could not possibly convict
       the defendant of the lesser included offense); Morris, 236 Ill. 2d at 348-49, 355 (two
       postconviction petitioners who entered negotiated guilty pleas asserted that they were not
       properly admonished about mandatory supervised release and relied on People v. Whitfield,
       217 Ill. 2d 177, 203 (2005), which was decided after the postconviction petitions were
       dismissed); Smith, 2015 IL 116572 (postconviction petitioner sought to apply holding of
       People v. White, 2011 IL 109616, which had been decided before petition was filed). Thus,
       whether our holding is suited to retroactive application is a question to be answered in a future
       collateral proceeding.
¶ 56        Further, it appears that the State is concerned with the effect of an affirmance of the trial
       court’s ruling that an SA’s ability to delegate wiretap-application authority is preempted by
       Title III. As explained, we need not decide that issue. Even if we were in a position to address
       retroactivity, our holding that the applications in these cases did not comply with article 108B
       and that suppression was appropriate under that statute (see 725 ILCS 5/108B-12(c) (West
       2014)) does not constitute a new rule of law that would raise retroactivity concerns.

¶ 57                                     III. CONCLUSION
¶ 58       The suppression orders entered in the circuit court of Lake County are affirmed.


                                                    - 11 -
¶ 59   Affirmed.




                   - 12 -